Citation Nr: 0838629	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right thigh injury.

2.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984; 
service from October 1984 to October 1988 has been determined 
to be dishonorable for Department of Veterans Affairs (VA) 
purposes. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from July 2003 and April 2005 rating 
decisions of the VA Regional Office in Atlanta, Georgia (RO).  
Respectively, those decisions granted service connection for 
residuals of a right thigh injury with a 10 percent 
evaluation and granted service connection for migraine 
headaches with a 30 percent evaluation, both effective 
November 28, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to an October 2007 Board remand, the AMC issued a 
statement of the case addressing entitlement to an increased 
evaluation for migraine headaches; the statement of the case 
was mailed to the veteran's current address of record on May 
15, 2008.  A supplemental statement of the case, addressing 
entitlement to an increased evaluation for residuals of a 
right thigh injury, was also mailed on May 15, 2008.

In the present case, the veteran's substantive appeal (VA 
Form 9) to the issue of entitlement to increased evaluation 
for migraine headaches was not received at the AOJ, and was 
not received at the Board until September 29, 2008.  This 
exceeded both the statutorily prescribed 60-day period 
following the issuance of the statement of the case and the 
1-year period following issuance of the rating decision.  See 
38 C.F.R. § 20.302(b) (2008).  Pursuant to 38 C.F.R. § 
3.109(b), time limits for filing may be extended in some 
cases on a showing of "good cause."  As the Board will 
discuss below, it appears that the veteran did not receive 
the May 2008 statement of the case.  Therefore, the Board 
finds that the veteran has demonstrated good cause for an 
untimely filing of a substantive appeal.  

In a September 2008 motion, the veteran's representative 
requested that the claim for an increased rating for migraine 
headaches be remanded, stating that the statement of the case 
was sent to the wrong address.  A substantive appeal, signed 
in September 2008, was attached.  In the substantive appeal, 
the veteran contends that he did not receive a copy of a May 
2008 statement of the case until late September from his 
representative.  The Board notes that the mailing address, 
included on the veteran's substantive appeal, is the same 
address to which the statement of the case was mailed.     

It is presumed that government officials "have properly 
discharged their official duties." United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The 
veteran's statement of nonreceipt is not sufficient to rebut 
the presumption of regularity in the administrative process.  
See Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption.")  However, the mailing address included on the 
cover letters of the May 2008 statement of the case and May 
2008 supplemental statement of the case did not include a zip 
code.  The United States Court of Appeals for Veterans Claims 
(Court) has declared that VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran of the 
determination.  See Fluker v. Brown, 5 Vet. App. 296, 298 
(1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  The Board 
finds that the absence of a zip code on the May 2008 
statement of the case and May 2008 supplemental statement of 
the case is sufficient to rebut the presumption of 
regularity.  

In the September 2008 substantive appeals, the veteran 
contends that a remand is necessary for issuance of a 
statement of the case and supplemental statement of the case.  
The veteran indicated that he had additional evidence to 
submit in support of his claims.  The October 2007 Board 
remand directed that after development had been completed, 
the veteran and his representative should be furnished a 
supplemental statement of the case to address residuals of a 
right thigh injury, and directed that the RO should issue a 
statement of the case addressing the issue of migraine 
headaches.  Because it appears that the veteran did not 
receive a May 2008 statement of the case or May 2008 
supplemental statement of the case, the Board finds that a 
remand is necessary to correct any such procedural 
deficiency.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

The AMC should re-issue (1) a statement 
of the case addressing the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for migraine 
headaches; and (2) a supplemental 
statement of the case addressing the 
issue of entitlement to an initial 
evaluation in excess of 10 percent for 
residuals of a right thigh injury.  The 
AMC should assure that the statement of 
the case and supplemental statement of 
the case are sent to the full and 
correct address of record.  Thereafter, 
the issue of entitlement to an initial 
evaluation in excess of 30 percent for 
migraine headaches should be certified 
to the Board for appellate review.  The 
AMC should give the veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
